DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on 09/22/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maamari et al. (EP 2924721 A1, hereinafter referred to as "Maamari") in view of Standa XY linear gantry system with Z-axis stage youtube video dated 04/18/2017, hereinafter referred to as "Standa"), and in view of background section of specification of instant application, applicant admitted prior art, hereinafter referred to as "AAPA"), and further in view of Coleman (US 20100066298, hereinafter referred to as .
Regarding claim 1, Maamari discloses a gantry-type positioning device (Fig. 2), comprising: a first cross member (Fig, 2, FY1) and a second cross member (Fig. 2, FY2); two linear guides (Fig. 2, linear guides FX1, FX2, [0014]) that are disposed parallel to each other (Fig. 2, FX1 parallel to FX2) on a base (Fig. 2, [0014], granite block base G) and support the first and second cross members such that the first and second cross members are movable in a first direction (Fig. 2, parallel linear guides FX1, FX2 are arranged that hold FY1, FY2 displaceable in X direction); a Y-carriage (Fig. 2, LY) having a functional element (T) and being supported on the first cross member (FY1) such that the Y-carriage and the functional element are movable in a second direction ([0015], [0034], table (T) and y-carriage/LY movable in Y direction); a position-measuring device disposed on the second cross member and the Y- carriage such that a position of the Y-carriage relative to the second cross member is detectable by the position-measuring device (abstract, at carriage (LY) and FY2 are position-measuring devices (Mxy, Mz, Mx, AKx1, AKx2, AKx3, AKY, AKz1, AKz2) for measuring position of LY carriage relative to FY2 arranged; Fig. 2 and [0010]).
However, Maamari fails to disclose a Z-carriage which supports the functional element such that the functional element is movable relative to the Y-carriage in a third direction; and a further position-measuring device disposed on the Y-carriage and the functional element such that a position of the functional element relative to the Y-carriage is detectable by the further position-measuring device.
However, Standa teaches a Z-carriage which supports the functional element such that the functional element is movable relative to the Y-carriage in a third direction (see reproduced video captures of Standa below)

    PNG
    media_image1.png
    672
    987
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    776
    1085
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of perpendicular to the base by another actuated linear guide and the displacement of tool center point of the function element during vertical movement (thereby implying of the presence of Z-carriage stage). 
However, Maamari, Standa, and AAPA, singularly or in combination fails to disclose, teach or suggest and a further position-measuring device disposed on the Y-carriage and the functional element such that a position of the functional element relative to the Y-carriage is detectable by the further position-measuring device.
However Coleman teaches the following: and a further position-measuring device disposed on the Y-carriage and the functional element such that a position of the functional element relative to the Y-carriage is detectable by the further position-measuring device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maamari in view of Standa and AAPA having three dimensional movement capability (in x-direction and y-direction and z-direction) using components and features from Coleman so that the vertical movement of the functional element along a third direction (z-axis) would have sufficient positioning measuring capability thereof realized. It is noted that Coleman being also directed to gantry-type positioning device, is thereby of analogous art. The motivation or rationale for further modifying Maamari as modified by Standa, to combine Coleman include improving height adjustment capability of the functional element (as well as any wafer placed on table/functional element), providing improved positional compensation capability necessitated by deviations based on positional measurement results, and allowing to satisfy wider end-use requirements. In short, combining prior art teachings from Maamari, Standa and Coleman according to known methods would yield predictable results (see rationale (A) in MPEP 2143 for details). 
 Maamari as modified by Coleman teaches wherein the first, second and third directions are perpendicular to each other (Maamari: X-direction, see Fig. 2;  Y-direction; abstract; [0015], [0034],  Coleman: [0031]: third direction/z axis may be used to move the functional element; x, y, z directions are perpendicular to each other);
Maamari, Standa, AAPA and Coleman, singularly or in combination, fail to disclose, teach or suggest and wherein the second cross member is disposed in the third direction above the base and below an assembly formed by the first cross member, the Y-carriage, the Z-carriage and the functional element.   
However, Heiniger teaches wherein the second cross member (Fig. 4, crossbeam (FY)) is disposed in the third direction above the base (Fig. 4, Z-direction above FX1, FX2 (base)) and below an assembly formed by the first cross member, the Y-carriage, the Z-carriage and the functional element (Fig. 4, below an assembly formed by a cross member of frame 3 and support 4 together, tool holder 1, Y-carriage LY, carriage LZ, and tool 2/functional element).  In addition, as previously discussed for claim 1, Maamari discloses the first cross member (first cross member (FY1)), functional element, and Y-carriage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of two dimensional movement capability of Maamari to having three dimensional movement capability (in x-direction, y-direction and z-direction) as modified by Standa in view of AAPA and Coleman using features from Heiniger so that movement of the functional element along the third direction (z-axis) as well as the configuration of the z-carriage alongside tool and tool holder / functional element thereof are sufficiently realized, respectively.  
Since Coleman and Standa both lacks descriptive teaching on the specifics and details for z-axis mobility of the functional element as well as for the z-carriage for providing movement for the functional element along z-axis, it would make logical sense for one having ordinary skill in the art before the effective filing date of the claimed invention to seek out additional information on implementation and components needed for the z-axis mobility for the functional element. Thus, Heiniger’s teachings regarding the third axis (z-axis) structural components for the functional element in the gantry 
Regarding claim 9, Maamari, Standa, AAPA, and Coleman, singularly or in any combination, fail to disclose or teach wherein the second cross member is mounted to two X-carriages via two mounting elements.   
However, Heiniger discloses wherein the second cross member (Fig. 4, FY) is mounted to two X-carriages (Fig. 4, LX1, LX2) via two mounting elements (Fig. 4, two mounting elements shown below in an annotated drawing, MPEP 2111  ” without further recited structural limitation thereof, “mounting element” is interpreted as shown below (according to MPEP 2163, “Limitations may not, however be imported into the claims from the specification”):
Annotated drawing for Fig. 4 of Heiniger
[AltContent: ][AltContent: textbox (mounting element)]
    PNG
    media_image3.png
    188
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of Maamari, Standa, AAPA and Coleman using components and features taken from Heiniger so that the modified gantry-type positioning device is structurally feasible for 
Regarding claim 12, Maamari, Standa, AAPA and Coleman, singularly or in any combination, fail to disclose further comprising a rigid connection that extends between the base and the second cross member.   However, Heiniger teaches further comprising a rigid connection that extends between the base and the second cross member  (Fig. 4, second cross member (FY) is mounted to two X-carriages (LX1, LX2) which in turn are mounted to FX1 and FX2 (base).  Examiner submits that the two X-carriages (LX1, LX2) are interpreted as being a “rigid connection”, in  view of MPEP 2111, there is no recited structural limitation pertaining to “rigid connection”, and it is noted that according to MPEP 2163, “Limitations may not, however be imported into the claims from the specification”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of Maamari, Standa, AAPA and Coleman using components and features taken from Heiniger so that the modified gantry-type positioning device is capable to perform the three-axes mobility/movement of the functional element.  It is noted that Heiniger being also directed to gantry-type positioning device, is thereby also of analogous art. 
Regarding claim 13, Maamari teaches further comprising a position sensor configured to enable a detection of a position of the second cross member relative to an absolute reference system such that the second cross member serves as a movable reference system for a determination of the position of the Y-carriage spatially relative to the absolute reference system ([0040]: knowing the shape of the second cross member FY2 and its location relatively accurately to the absolute reference system, it can be concluded by measuring the spatial position of the carriage LY relative to the second cross member FY2, the spatial position of the carriage LY is determined relative to the absolute reference system. [0037]: since there are also many ways to arrange suitable scanning heads (position sensor) on the second cross member FY2.  [0039] The scanning heads for scanning the standards M1, M2, M3 having to be mounted on the second cross member FY2, so that may provide position values of the second cross member (FY2).)
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maamari in view of Standa, in view of AAPA, in view of Coleman, and further in view of .
Regarding claim 2, Maamari, Standa, AAPA, Coleman and Heiniger, singularly or in any combination, fail to disclose wherein the further position-measuring device is configured to enable a measurement of displacement of the functional element relative to the Y-carriage in the first and second directions.  
Meanwhile, Behr discloses wherein the further position-measuring device is configured to enable a measurement of displacement of the functional element relative to the Y-carriage in the first and second directions (Fig. 3, wafer disk 4 (functional element) displacement relative to wafer carrier disc 1 measured by optical sensors 7, 8 in the x and y directions, page 16 of specification, 2nd paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of claim 2 based on teachings from Maamari, Standa, AAPA, Coleman and Heiniger using components and features taken from Behr because it is noted that Behr is directed to a handling unit for picking up, transporting and putting down wafers onto a wafer disk carrier in the semiconductor industry.  Thus, since the claimed invention is gantry-type positioning device typically adopted for use by wafers loaded onto a table as being a functional element; therefore, it is logical and based on articulated reasoning with rational underpinning to combine teachings from wafer handling field of endeavor of Behr to the gantry positioning device of Maamari modified by Standa, Coleman and Heiniger, so as to solve the problem of wafer handling for the gantry-type positioning device of claim 2. Thus, Behr is also considered as analogous art for solving same type in the x and y directions, which is compatible alongside the z-axis movement capability of the functional element and the z-carriage for the gantry positioning device of claim 2.
Regarding claim 3, Maamari discloses wherein the further position-measuring device ([0027]: position measuring device M1, M2, M3,) includes two 1Dplus scales ([0003] describes 1Dplus scale; [0004]: 1Dplus scale, position values read in two independent directions) which each have a measuring track for the third direction ([0027]: measuring track SP1) and a straightness track for the first and/or second direction(s), ([0027]: straightness track SP2, [0004]) the further position-measuring device including two scanning heads each being directed at a respective one of the 1Dplus scales ([0039], scanning heads for scanning standards M1, M2, M3 having to be mounted on the second cross member (FY2);  At top side of the second cross member (FY2) is a 1Dplus scale (Mxy) with incremental graduations in the X- and Y-direction (see also Figs 2 and 3). On the side facing the first cross member (FY1) of the second cross member (FY2) may be a 1Dplus scale (Mz) arranged having an incremental scale in the Z-direction. Fig. 4 shows scanning heads, AKz1, AKz2, [0029] scanning heads AKx1 and AKx2 reads from straightness of 1Dplus scale (Mxy).  [0038] Alternatively, the three standards M1, M2, M3 may be also attached to any other structure that you want as absolute frame of reference for the positioning of the functional element T). 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maamari in view of Standa, in view of AAPA, in view of Coleman and further in view of .
Regarding claim 4, Maamari, Standa, AAPA, Coleman, Heiniger, and Behr, singularly or in any combination, fail to disclose wherein the straightness tracks of the 1Dplus scales intersect both the first and the second directions at an angle such that the displacement of functional element is derivable by arithmetically combining the position values of the two scanning heads.  
Nevertheless, Maamari has disclosed details on 1Dplus scale and corresponding measuring track and straightness track in [0003], [0004], and in [0030]: 1Dplus standards Mxy, Mz, Mx disposed on the second cross member FY2 (Fig. 3). 
Meanwhile, Holzapfel teaches wherein the straightness tracks of the 1Dplus scales intersect both the first and the second directions at an angle such that the displacement of functional element is derivable by arithmetically combining the position values of the two scanning heads (pages 5 and 6 of specification describe multiple equations (i.e. equations 4, 5, 6) adapted for calculating displacement position of a Tool Center Point (TCP) at the part (W) or at the object (O) using position values of multiple scanning heads. Page 4 of specification teaches the 1Dplus encoder (see FIG. 2) having a longitudinal track and a cross track in first and second directions, respectively and scanning heads are configured to scan both tracks.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to take modified gantry positioning device as taught by Maamari, Standa, AAPA, Coleman, Heiniger, and Behr, and to add the teachings of Holzapfel for the sake of further enable and expand upon the 1Dplus scale teachings of 
Regarding claim 5, Maamari, Standa, AAPA, Coleman, Heiniger, and Behr, singularly or in any combination, fail to disclose wherein the scanning heads are attached to the Y-carriage via a rigid connection, and wherein the 1Dplus scales are mounted on the functional element.   Nevertheless, Maamari has disclosed information on 1Dplus scale and corresponding measuring track and straightness track in [0003], [0004], and in [0030]: 1Dplus standards Mxy, Mz, Mx disposed on the second cross member FY2 (see also Fig. 3). 
Meanwhile, Holzapfel teaches wherein the scanning heads are attached to the Y-carriage via a rigid connection (according to MPEP 2111, “a rigid connection” without further recited limitation is thereby interpreted as being “directly connected to” and according to Fig. 7c of Holzapfel, the scanning head AKx3 and AKx4 are directly connected to the object (O) (y-carriage). MPEP 2163, “Limitations may not, however be imported into the claims from the specification”)  and wherein the 1Dplus scales are mounted on the functional element (Fig. 9 of Holzapfel shows 1Dplus encoders M3 and 4 mounted on the object (O)/functional element.  Wafer or part (W) is directly placed on the object (O), thus object (O) is equivalent to the functional element (e.g. table).)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take modified and combined gantry positioning device as taught by Maamari, Standa, AAPA, Coleman, Heiniger, and Behr, and to add the teachings of Holzapfel for the sake of further enable and expand upon the 1Dplus scale teachings of Maamari, so as to perform calculation of the displacement of functional element by taking into account of the conventionally known benefits for “encoders with 1Dplus scales, which feature an additional perpendicular track, contribute to the reduction of Abbe error and the influences of linear guiding errors and thermal expansion” as described in page 5 of article “A New Dimension in the Nanometer Range” dated Feb 24, 2015 – Heidenhain (https://www.heidenhain.us/application-stories/a-new-dimension-in-the-nanometer-range/).
Regarding claim 6, Maamari, Standa, AAPA, Coleman, Heiniger, and Behr, singularly or in any combination, fail to disclose wherein the rigid connection additionally carries a further scanning head of the position-measuring device for detecting the position of the Y-carriage relative to the second cross member. However, Holzapfel teaches wherein the rigid connection additionally carries a further scanning head of the position-measuring device for detecting the position of the Y-carriage relative to the second cross member (Fig. 7c: either one of scanning heads AKx3 and AKx4 directly connected to the object (O) (y-carriage) is used for detecting the position of the object (O) relative to the cross member / intermediate part (F).) It would have been obvious to 
Regarding claim 7, Maamari discloses wherein the rigid connection has mounting faces for the scanning heads, the mounting faces forming an angle of 90 degrees with each other  (Fig. 4, Y carriage (LY) has mounting faces for scanning heads AKz1 and AKx1 which form an angle of 90 degrees with each other).
Regarding claim 8, Maamari, Standa, AAPA, Coleman, Heiniger, and Behr, singularly or in any combination, fail to disclose wherein the 1Dplus scales are mounted on the functional element such that the 1Dplus scales are angularly offset from each other by 90 degrees about the third direction.   However, Holzapfel teaches wherein the 1Dplus scales are mounted on the functional element (Fig. 9 shows 1Dplus encoders M3 and M4 mounted on the object (O)(functional element).  Please note wafer or part (W) is directly placed on the object (O), which is equivalent to the functional element  such that the 1Dplus scales are angularly offset from each other by 90 degrees about the third direction (Annotated FIG. 5 from Holzapfel below shows portions of 1Dplus scales M being arranged in angular offset from each other by about 90 degrees about the z-axis:
Annotated Drawing of Fig. 5 of Holzapfel
[AltContent: textbox ( about 90°)][AltContent: ][AltContent: ]
    PNG
    media_image4.png
    744
    1019
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take modified gantry positioning device as taught by Maamari, Standa, AAPA, Coleman, Heiniger, and Behr, and to add the teachings of Holzapfel for the sake of further enable and expand upon the 1Dplus scale teachings of Maamari, so as to perform improved accurate calculation of the displacement of functional element by taking into account of the conventionally known benefits for “encoders with 1Dplus scales, which feature an additional perpendicular .
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maamari in view of Standa, in view of AAPA, in view of Coleman, and further in view of Heiniger, as applied to claims 1 and 9 above, and in further view of Holzapfel (WO 2009103743A1, hereinafter referred to as "Holzapfel").
Regarding claim 10, Maamari, Standa, AAPA, Coleman, Heiniger, singularly or in any combination, fail to disclose wherein the mounting elements include flexible elements which support the weight of the second cross member and are configured to ensure that the second cross member is carried along in the first direction without otherwise introducing bending forces into the second cross member.  
Regarding claim 14, Maamari, Standa, AAPA, Coleman, Heiniger, singularly or in any combination, fail to disclose wherein the second cross member is supported by flexible mounting elements which support the weight of the second cross member without introducing bending forces into the second cross member.
However, Holzapfel teaches wherein the mounting elements include flexible elements which support the weight of the second cross member and are configured to ensure that the second cross member is carried along in the first direction without otherwise introducing bending forces into the second cross member of claim 10 and wherein the second cross member is supported by flexible mounting elements which support the weight of the second cross member without introducing bending forces into the second cross member of claim 14 (page 11, lines 15-26 of specification: in high-precision XY tables, two separate, stationary support structures being used. A first support structure is to derive all forces that must be introduced each for mounting and movement of the components. A second support structure is used to hold all components, which are necessary for the measurement of the relative positions. By decoupling the second support structure by frame forces prevents deformations of the measuring frame and the measuring errors. The decoupling can be performed by a connection mechanism with flexible elements or by a vibration isolation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take modified gantry positioning device as taught by Maamari, Standa, AAPA, Coleman, and Heiniger, and to add the teachings of Holzapfel for the sake of further enable and expand upon the 1Dplus scale teachings of Maamari, so as to perform improved accurate calculation of the displacement of functional element by taking into account of the conventionally known benefits for “encoders with 1Dplus scales, which feature an additional perpendicular track, contribute to the reduction of Abbe error and the influences of linear guiding errors and thermal expansion” as described in page 5 of article “A New Dimension in the Nanometer Range” dated Feb 24, 2015 - Heidenhain (https://www.heidenhain.us/application-stories/a-new-dimension-in-the-nanometer-range/) 
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are moot in view of reopening of prosecution and introducing of new grounds of rejections under new prior art including Standa and AAPA as discussed above. 
 In addition, Examiner submits that modification of Maarami in view of Standa, AAPA, Coleman and Heiniger in the manner as recited in this office action, would still allow Maarami to be remain operable as a gantry positioning device with plurality of linear guides and providing positioning measuring capabilities in multiple axes.  In the analysis of operability of Maarami in view of making modifications, Examiner submit that it is not necessary to combine all of individual elements taken from each of the prior art references to ensure physically combinable of all the features/elements for rejection under 35 USC 103, as addressed in MPEP 2145 which recites in part the following: "Combining the teachings of references does not involve an ability to combine their specific structure”.  Indeed, MPEP 2145 expressly describes in part the following:   "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures
Responding to argument remarks by applicant in appeal brief in pages 6-7, reproduced below:
[AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

[AltContent: connector]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

In reply, Examiner submits in rejection of claim 1 herein above in paragraph 2 of this office action, the first cross remember is said to be met by Maamari, and not by Heiniger.   
Responding to appeal brief in page 8, as reproduced below:

    PNG
    media_image7.png
    92
    400
    media_image7.png
    Greyscale

In reply, Examiner submits that Maamari is first modified by Standa in view of AAPA to have a Z-carriage which supports the functional element such that the functional element is movable relative to the Y-carriage in a third direction (see paragraph 8 herein above).
Furthermore, applicants argument in appeal brief in page 8 appears to be very confusing to understand, as reproduced below:

    PNG
    media_image7.png
    92
    400
    media_image7.png
    Greyscale

 not used to match to “second cross member”.
Responding to Page 10 in appeal brief, as reproduced below:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

In reply, examiner submits that arguments by applicant are directed to scanner AKz2 and scales Mxy, Mz, Mx.   However, none of scanner AKz2 nor scales Mxy, Mz, Mx belong as claimed features to any of pending claims 1, 9, 12 and 13.  Meanwhile, disclosed limitations cannot be imported into the claim(s). 
Responding to appeal brief in page 10 as follow:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heidenhain online webpage: "A New Dimension in the Nanometer Range" February 24, 2015.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DING Y TAN/Examiner, Art Unit 3632 

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632